Citation Nr: 0529891	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-20 424	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2002, for the grant of an apportionment of the veteran's 
benefits.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  The appellant is the veteran's now ex-wife.  
They were divorced on July 2, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of special apportionment decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In a July 2002 special apportionment decision, the RO denied 
the appellant's claim for an apportionment of the veteran's 
benefits.

In a November 2002 special apportionment decision, the RO 
granted the appellant an apportionment of $37.00 of the 
veteran's benefits, effective September 1, 2002.  The 
appellant appeals for an earlier effective date.  


FINDINGS OF FACT

1.  On October 25, 2001, the RO received the appellant's 
claim for an apportionment of the veteran's benefits; the 
claim remained pending.

2.  On April 5, 2002, the RO received the appellant's second 
claim for an apportionment of the veteran's benefits.

3.  In a July 2002 special apportionment decision, the RO 
denied the appellant's original claim for an apportionment of 
the veteran's benefits, finding that she and veteran had 
similar incomes and expenses and that she was not dependent 
on the veteran's income for her support.

4.  On August 7, 2002, the appellant timely filed a notice of 
disagreement with the denial of her claim for an 
apportionment, and informed the RO that she had been 
discharged from her job on August 1, 2002.

5.  In a November 2002 special apportionment decision, the RO 
granted the appellant an apportionment of the veteran's 
benefits, effective September 1, 2002, finding that the 
appellant's income did not cover her monthly expenses.

6.  Prior to August 1, 2002, the veteran was reasonably 
discharging his responsibility for the appellant's support.

7.  On August 1, 2002, the date the appellant was discharged 
from her job, her monthly expenses exceeded her net monthly 
income.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2002, but no 
earlier, for the grant of an apportionment of the veteran's 
benefits have been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.400(e) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, VA satisfied its duty to notify by means of an 
April 2002 letter to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of the information and evidence required to substantiate a 
claim for an apportionment and of her and VA's respective 
duties for obtaining evidence.  The letter also informed her 
that additional information or evidence was needed to support 
the claim, and asked her to send the information or evidence 
to the AOJ.  Thus, as a practical matter, the Board finds 
that the appellant was asked to submit any evidence in her 
possession that pertains to her claim.  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the appellant a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
appellant's statements of finances and statements made by the 
appellant in support of her claim.  

Under the circumstances in this case, the Board finds that 
the appellant has received the notice and assistance 
contemplated by law and adjudication of her claim poses no 
risk of prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Furthermore, VA informed the veteran of the development of 
the appellant's claim for an apportionment.  The Board notes 
that the record contains a request by the veteran for a 
personal hearing regarding the initial withholding of $37.00, 
effective July 1, 2002.  The record shows that the veteran 
was never afforded this hearing.  However, in light of the 
Board's decision, which is a favorable outcome for the 
veteran, the Board finds that the veteran has not been 
prejudiced thereby.

Laws and Regulations

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2005).  

On original claims for apportionment, the effective date 
shall be assigned in accordance with the facts found.  38 
C.F.R. § 3.400(e) (2005).

On other than original claims, the effective date is to be 
assigned from the first day of the month following the month 
in which: (1) claim is received for apportionment of a 
veteran's award, except that where payments to him (her) have 
been interrupted, apportionment will be effective the day 
following the date of last payment, if a claim for 
apportionment is received within one year after that date; or 
(2) notice is received that a child included in the surviving 
spouse's award is not in the surviving spouse's custody, 
except that where payments to the surviving spouse have been 
interrupted, apportionment will be effective the day 
following the date of last payment if such notice is received 
within one year after that date.  Id.

Regardless of VA regulations concerning effective dates of 
awards, and except as otherwise provided, payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation, pension, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2005).  

The above provisions regarding the payment of monetary 
benefits do not apply in adjustments of awards, such as in 
the case of original or increased apportionments or the 
termination of any withholding, reduction, or suspension by 
reason of: (i) recoupment, (ii) an offset to collect 
indebtedness, (iii) institutionalization (hospitalization), 
(iv) incompetency, (v) incarceration, (vi) an estate that 
exceeds the limitation for certain hospitalized incompetent 
veterans, or (vii) discontinuance of apportionments.  38 
C.F.R. § 3.31(c)(3).  

All or any part of the pension, compensation, or emergency 
officers' retirement pay payable on account of any veteran 
may be apportioned if the veteran is not residing with his or 
her spouse, or if the veteran's children are not residing 
with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the spouse's or 
children's support.  38 C.F.R. § 3.450(a)(1)(ii) (2005).  

Analysis

In this case, the appellant contends, in essence, that she is 
entitled to an effective date earlier than September 1, 2002, 
for the apportionment of the veteran's benefits.  She asserts 
that she should receive payment from the date of her initial 
application for an apportionment.

The record shows that the appellant filed a claim for an 
apportionment of the veteran's benefits on October 25, 2001.  
The claim was not adjudicated by the RO and thus remained 
pending.  

On April 5, 2002, the appellant again filed a claim for an 
apportionment.  That claim was denied in a July 2002 special 
apportionment decision.  In an August 7, 2002, statement, the 
appellant stated that she wanted to appeal the decision on 
her claim for an apportionment of the veteran's benefits.  In 
that same statement, she informed VA that she had been 
discharged from her job on August 1, 2002.  

In a November 2002 special apportionment decision, the RO 
granted the appellant an apportionment in the amount of 
$37.00, effective September 1, 2002.  The RO found that the 
appellant does not have the resources to cover her monthly 
living expenses and that an apportionment of $37.00 should 
not cause an extreme hardship on the veteran

At the time of the November 2002 decision granting the 
apportionment, the record contained financial statements from 
both the veteran and appellant dated September 2002.  

The veteran's reported total monthly income was $1,366.83, 
including $343.00 in VA benefits.  His monthly expenses were 
$916.50, leaving him with a net monthly income of $450.33.  

The appellant's reported monthly income consisted of $496.00 
in unemployment benefits and $110.00 in supplemental security 
income, which is not countable toward income.  See 38 C.F.R. 
§§ 3.261(a), 3.262(d), 3.262(f) (2005).  Her monthly expenses 
were $609.00, leaving her with a negative net monthly income.  

Given the above, the Board agrees with the RO's findings that 
the appellant does not have the resources to cover her 
monthly living expenses and that an apportionment of $37.00 
should not cause an extreme hardship on the veteran.  
However, the Board disagrees with the RO's assessment that 
the appellant's claim was a reopened claim.  The Board finds 
that the appellant's October 25, 2001, claim remained pending 
until the July 2002 adjudication.  The Board also finds that 
the appellant's August 7, 2002, statement was a timely notice 
of disagreement rather than a new claim, as found by the RO.  
See 38 C.F.R. § 20.501 (2005).  Thus, this appeal involves an 
original claim for an apportionment.  More importantly, the 
appellant may potentially be entitled to an effective date of 
October 25, 2001.

In light of the above finding that this case involves an 
original claim, the Board finds applicable the provision of 
38 C.F.R. § 3.400(e) that provides for an effective date in 
accordance with the facts found.  After review, the Board 
finds that the appellant became entitled to an apportionment 
of the veteran's benefits on August 1, 2002, when she was 
discharged from her job and her monthly expenses exceeded her 
net monthly income.  The Board finds, however, that the 
appellant is not entitled to an effective date earlier than 
August 1, 2002.  In this regard, the Board notes the 
following evidence of record.  

A July 2002 statement of finances from the veteran showed his 
total monthly income as $1,043.00, including $343.00 in VA 
benefits, and his monthly expenses as $753.17, leaving him 
with a net monthly income of $289.83.  In addition, the 
veteran stated that he was paying for bills that he and the 
appellant accumulated while they were together.  

A May 2002 statement of finances from the appellant showed 
her total monthly income as $943.50.  With respect to her 
monthly expenses, the Board notes a discrepancy between the 
total of her itemized expenses and her calculated total 
expenses.  Based on her itemized expenses, her monthly 
expenses were between $719.28 and $785.28 (depending on the 
electric bill), with whatever money is left reportedly going 
toward groceries and cleaning supplies.  The appellant 
calculated her total monthly expenses as $738.28.  She stated 
that after taxes she sometimes has $100.00 for food and 
cleaning supplies, never having anything for shoes or 
clothing.  

Thus, the appellant's net monthly income, prior to purchasing 
groceries and cleaning supplies, was either between $158.22 
($943.50-$785.28) and $224.22 ($943.50-$719.28) (based on her 
itemized expenses), or $205.22 ($943.50-$738.28) (based on 
her calculated total expenses).  Regardless, the Board finds 
that the appellant had enough net monthly income for 
groceries and cleaning supplies.  In addition, at the time of 
her May 2002 financial statement, the appellant's monthly 
expenses did not exceed her net monthly income.  

In addition, an October 2003 statement from the appellant 
reflects that she has been receiving $200.00 per month from 
the veteran by Court order.  In a January 2004 
correspondence, the veteran stated that he has been paying 
the appellant $200.00 per month since January 2003.  

Based on the above facts, the Board finds that the appellant 
was not entitled to an apportionment of the veteran's 
benefits prior to August 1, 2002, when she lost her job and 
her monthly expenses exceeded her net monthly income.  The 
record does not show that her monthly expenses exceeded her 
net monthly income at any time prior to August 1, 2002.  The 
record also does not show that the veteran was not reasonably 
discharging his responsibility to the appellant's support at 
any time prior to August 1, 2002, as indicated by his payment 
of bills accumulated while he and the appellant were together 
and by the Court order beginning payment of $200.00 from 
January 2003.  Cf. 38 C.F.R. § 3.450(a)(1)(ii).  As such, 
August 1, 2002, must be the effective date of the grant of 
the apportionment.  

Here, the Board notes that the effective date of an award is 
the later of the date of receipt of the claim or the date 
entitlement arose.  In this case, the date entitlement arose 
is the later date, and the applicable effective date.  
Although the record shows that the appellant filed a claim on 
October 25, 2001, she was not entitled to an apportionment at 
that time or at any time prior to August 1, 2002.  

The Board notes the appellant's contention that she should 
receive payment from the first time she filed her claim, 
i.e., October 25, 2001.  The Board reiterates that she was 
not entitled to an apportionment until August 1, 2002.  

Furthermore, the Board points out that the earlier effective 
date of August 1, 2002, does not provide for an earlier 
payment date.  Payment of monetary benefits may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31.  Thus, the date of the appellant's first 
apportionment payment remains September 1, 2002.


ORDER

An effective date of August 1, 2002, for the grant of an 
apportionment of the veteran's benefits, is granted, subject 
to the provisions governing the award of monetary benefits.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


